IN THE SUPREME COURT OF PENNSYLVANIA
                                      EASTERN DISTRICT


    ROBERT YOUNG,                               : No. 167 EM 2014
                                                :
                                Petitioner      :
                                                :
                                                :
                    v.                          :
                                                :
                                                :
    COURT OF COMMON PLEAS                       :
    PHILADELPHIA COUNTY, ET AL,                 :
                                                :
                                Respondents     :


                                              ORDER



   PER CURIAM

            AND NOW, this 6th day of January, 2015, the Application for Leave to File

   Original Process and the Petition for Writ of Habeas Corpus are DISMISSED. See

   Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010) (hybrid representation improper).

   The Prothonotary is DIRECTED to forward the filings to counsel of record.




A True Copy
As Of 1/6/2015


Attest: ___________________
John W. Person Jr., Esquire
Deputy Prothonotary
Supreme Court of Pennsylvania